Opinión disidente del
Juez Asociado Señor Alonso Alonso.
Disiento de la norma enunciada por el Tribunal al resolver de manera absoluta que, bajo ninguna circunstancia, un abogado podrá comparecer a un tribunal a favor de una parte que reclama obligaciones nacientes de un contrato, formalizado por los otorgantes ante tal abogado en su cali-dad de notario, pues tal actuación lo pone en riesgo de aparentar haber actuado impropiamente como notario, ante los ojos de un lego.
La norma que sienta el Tribunal no sólo es errónea en su interpretación y aplicación de la doctrina de incompati-bilidades, sino que, además, prohíbe una práctica avalada *578por este Tribunal, y dada por buena entre los miembros de la profesión y la ciudadanía en general. La prohibición se establece sin más fundamento que el de evitar que el de-mandado se lleve la “falsa impresión de que [el abogado] siempre estuvo parcializado con la parte en representación de la cual reclama”. Opinión mayoritaria, pág. 567.
Disiento, además, pues la opinión mayoritaria actúa en contra de uno de nuestros precedentes, a saber, In re Cancio Sifre, 106 D.P.R. 386 (1977), sin revocarlo, con la con-fusión e incertidumbre que ello causa. Parte, además, de una concepción errónea de lo que es el notario puertorri-queño y establece una norma absoluta, cuando pudo haber adoptado una norma como la recomendada por la comisión nombrada precisamente por este Tribunal —para redactar y someternos un reglamento notarial— que contenga las debidas salvaguardas para atender situaciones como la que tenemos ante nos y otras.
I
El licenciado Colón Ramery, en representación de una de las partes comparecientes en un documento autorizado por él en calidad de notario, y en contra de la otra, reclamó contraprestaciones contenidas en el documento por él autorizado. Se trató de una escritura pública constitutiva de una hipoteca de bienes muebles mediante la cual el Sr. Roberto Vidal, como Presidente de Ebanistería La Pon-ceña, Inc., hipotecó ciertos bienes muebles en garantía de un préstamo otorgado por el Banco Financiero de Ahorro de Ponce. Ante el incumplimiento del deudor de los cáno-nes convenidos, el licenciado Colón Ramery, en representa-ción del Banco, demandó a los morosos en cobro. Los de-mandados no contestaron, dictándose sentencia en rebeldía a favor del demandante.
Como producto de tales hechos, y luego de ver frustrada sú búsqueda de resarcimiento por la vía civil, el señor Vi*579dal radicó una querella contra el licenciado Colón Ramery, alegando que el querellado incurrió en conflicto de intere-ses porque participó como su asesor legal en la transacción con el banco, y luego en su contra como abogado del banco cuando lo demandaron en reclamación de la deuda. Veamos.
( — 1 HH
No es de aplicación a la situación de autos la doctrina de conflicto de intereses regulada por el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Como señaláramos en García O’Neill v. Cruz, 126 D.P.R. 518, 523 (1990), “[e]n este supuesto, técnicamente se re-quiere la existencia de una relación abogado-cliente dual conflictiva previo al examen de la existencia de un conflicto de intereses”. Véanse, además: In re Concepción Suárez, 111 D.P.R. 486 (1981); In re Roldán González, 113 D.P.R. 238 (1982): In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); Ortiz v. Soliván Miranda, 120 D.P.R. 559 (1988); In re Orlando Roura, 119 D.P.R. 1 (1987); In re Añeses Peña, 113 D.P.R. 756 (1983). Esto es así porque sólo si ha existido una relación previa abogado-cliente se cumple el supuesto con-siderado en el canon de que el abogado esté en condiciones de poder utilizar información y confidencias adquiridas vi-gente aquella relación para perjudicar al cliente que se las suministró. Véase In re Guzmán, 80 D.P.R. 713 (1958); In re Rodríguez Torres, 104 D.P.R. 758 (1976); In re Concepción Suárez, supra. En general, Gilbert & Zadorozny, Serving Two Masters: The Law of Lawyer Disqualification, American Bar Association Section of General Practice, U.S.A., 1984; Nota, What Constitutes Representation of Conflicting Interests Subjecting Attorney to Disciplinary Action, 17 A.L.R.3d 835 (1968).
Además, como expresamos en In re Colón Muñoz, 131 *580D.P.R. 121 (1992), el notario no representa a ninguna de las partes que ante él comparecen.
En el caso de autos resulta claro que nunca existió una relación profesional abogado-cliente entre el querellante y el querellado. El querellado desde un principio actuó en calidad de representante legal del banco y en calidad de tal se desenvolvieron todas sus relaciones con el querellante.
Cuando único asesoró al querellante y le informó sobre las repercusiones legales de los negocios jurídicos realiza-dos, lo hizo en calidad de notario, en virtud de sus respon-sabilidades como funcionario público y no en virtud de la existencia de una relación abogado-cliente entre éstos. Véanse: In re Colón Muñoz, supra; In re Cancio Sifre, supra. No existió una relación de confidencialidad entre ambos que requiera protección jurídica. “Las instrucciones o comunicación a un notario no son privilegiadas. Un no-tario se diferencia de un abogado en cuanto a esto.” Tomás Cano & Co. v. Robles et al., 32 D.P.R. 643, 648 (1923). El deber de informar y de dar orientación no es privado sino público, “no nace de una obligación del notario con su cliente por medio de un contrato jurídico, ni de la deonto-logía, sino como deber oficial” —(énfasis en el original) Chévere v. Cátala, 115 D.P.R. 432, 438 (1984)— mediante un acto en el cual los otorgantes persiguen el fin de elevar un negocio privado a la categoría de documento o escritura pública. “El ejercicio de la abogacía y el del notario son dos cosas distintas. El abogado-notario ha de ser escrupuloso en deslindar los campos. El abogado representa los intere-ses de un cliente. El notario no representa a cliente alguno. Representa la fe pública. Es el testigo por excelencia que ha de dar forma al negocio convenido, y ha de advertir a los otorgantes de los aspectos legales del instrumento que ellos otorgan y que él autoriza. El notario no es, en esa función, abogado de ninguno de los otorgantes.” In re La-vastida et al., 109 D.P.R. 45, 86 (1979), opinión del Juez Asociado Señor Irizarry Yunqué, a la cual se unió el Juez *581Asociado Señor Torres Rigual. Véase Exposición de Moti-vos de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.). Constituye un grave error el equiparar la relación notario-otorgante a la de abogado-cliente. Su naturaleza jurídica y función social son claramente distintas.
hH hH hH
Ahora bien, tal intervención como notario, ¿impedía al licenciado Colón Ramery exigir, a favor del Banco y en contra del querellante, el cumplimiento de las prestaciones constituidas, no en virtud de la existencia de un conflicto de intereses sino en virtud de la doctrina de incompatibili-dad de funciones? Entiendo que no. Véase García O’Neill v. Cruz, supra.
En las ocasiones en las cuales hemos reprobado la ac-tuación del ejercicio de la abogacía conjuntamente con el descargo de otras funciones y puestos públicos, lo hemos hecho en consideración de la posibilidad, cierta o aparente, de que en el momento presente, o en un futuro próximo, tal desempeño de funciones de forma simultánea(1) presente una incompatibilidad legal o ética; porque los requerimien-tos que le impone el actuar bajo una condición repugna a sus deberes inherentes bajo la otra, o porque se crea la apariencia de que en virtud del ejercicio de cierto cargo o funciones se puede obtener ventajas especiales en la condi-ción de abogado postulante. Véanse: García O’Neill v. Cruz, supra; In re Carreras Rovira y Suárez Zayas, supra; In re Ríos, 112 D.P.R. 353 (1982); In re Añeses Peña, supra.
Nunca antes este Tribunal había resuelto que el desem-peño presente como abogado podía crear la apariencia de conducta impropia en cuanto a una actuación pasada como notario. Por primera vez este Foro prohíbe el ejercicio de la *582abogacía en circunstancias en las que lo que se intenta salvar es la apariencia de impropiedad en el desempeño de actuaciones pasadas; en este caso en su calidad de notario. Adviértase que en este caso no está en controversia el que el licenciado Colón Ramery haya faltado a sus obligaciones legales y éticas en su actuación como notario.
Hasta el día de hoy este Tribunal había repudiado la actuación dual de abogado y notario únicamente cuando ésta se producía en el transcurso de un pleito de natura-leza contenciosa. Esto es, se limitaba a prohibir que el abo-gado que actuaba a favor de un cliente en un pleito conten-cioso, fungiera además como notario, autorizando documentos y tomando juramento respecto a documentos relacionados con el transcurso de ese litigio, como lo son declaraciones juradas y contestaciones a interrogatorios. Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366, 370 (1906); Rivera v. Cámara, 17 D.P.R. 528, 537 (1911); B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 810-813 (1983).
En ninguna otra circunstancia, fuera del transcurso de un litigio contencioso o durante él, y con respecto a docu-mentos relativos a éste, habíamos reprobado la actuación dual abogado-notario. Esto es así, puesto que no existe nin-guna incompatibilidad inherente al desempeño de ambas funciones. Al contrario, el requerimiento de ley de que el notario sea, además, un técnico conocedor del Derecho, es decir, que para poder ser notario primero hay que ser abo-gado, contradice la existencia de una incompatibilidad general en el ejercicio de ambas profesiones. In re Meléndez . Pérez, 104 D.P.R. 770 (1976); In re Cancio Sifre, supra, pág. 396. Véase Ley de 8 de marzo de 1906. Así, en la Exposi-ción de Motivos de la Ley Notarial vigente, Ley Núm. 75, supra,(2) el legislador expuso:
En el notario puertorriqueño se funden dos facetas esenciales *583en la administración de la justicia, tanto en su función como profesional o técnico conocedor del derecho como en su carácter de funcionario público. Ante su fe notarial se crean los derechos que emanan del tráfico jurídico de los bienes inmuebles.
En esa función el notario puertorriqueño no es abogado de ninguno de los otorgantes, no representa a cliente alguno, repre-senta a la fe pública, representa la ley para todas las partes. La cualidad medular que lo distingue del Abogado, es su imparcia-lidad, y en tal condición debe actuar en un plano superior al de las partes. (Énfasis suplido.)
De tal modo, en In re Cancio Sifre, supra, caso particu-larmente relevante a la controversia de autos, resolvimos que no existía incompatibilidad alguna entre ejercer simul-táneamente la función de abogado de una institución fi-nanciera y ser el notario autorizante de los documentos en que constan los negocios jurídicos en que se ha asesorado legalmente al banco. La confianza en el presupuesto de que “[e]l abogado no es empleado de su cliente y mantiene una independencia en sus determinaciones profesionales que propicia su intervención como notario en actos y contratos en que su cliente de asesoría es parte” —(escolio omitido) In re Cancio Sifre, supra, pág. 398— motivó nuestro dictamen. La apariencia de parcialidad del notario hacia su cliente de asesoría legal no fue suficiente para prohibir su actuación como notario en tales casos, “[d]e ahí que esa relación no esté proscrita en la Ley Notarial”. Id.
Y es que el sistema notarial y la fe pública de nada valdrían sin la presunción de que el notario, depositario de ésta, actuará conforme a sus obligaciones ético-legales. En esa confianza descansa todo el andamiaje jurídico respecto a la profesión notarial, razón por la cual el Estado le delega la capacidad de dar fe pública y de “dotar de seguridades las relaciones jurídicas libremente constituidas”. Academia Sevillana del Notariado, La seguridad jurídica y el nota-riado, Madrid, Ed. Rev. Der. Privado, 1986, pág. 31.
El notario es un “profesional” en toda la extención de la palabra. Pueblo v. Central Cambalache, 62 D.P.R. 553, 561 (1943). “[P]or su condición de abogado, se funden dos facetas *584esenciales en la administración de la justicia. La primera, la que surge como profesional del derecho, preparado académica e intelectualmente para las lides forenses y comparencias ante foros adjudicativos. Como tal está versado en la técnica jurídica y capacitado para dar consejos y servir de guía a todo intere-sado no sólo en este rol, sino en el de notario. En su segunda faceta, la de notario, es funcionario público investido de autori-dad y con capacidad autenticadora y legalizadora en el plano de las relaciones privadas, imponiendo a los actos que ve y oye —visus et audit— una eficacia autenticadora cubierta con una presunción de veracidad, producto neto que parte del supuesto de un leal acatamiento de los requisitos y formalidades de ejer-cer con fidelidad su encomienda.” (Enfasis en el original supri-mido y énfasis suplido.) In re Feliciano, 115 D.P.R. 172, 175 (1984).
Recientemente, en In re Colón Muñoz, supra, expresa-mos con meridiana claridad la naturaleza y funciones del notariado latino existentes en Puerto Rico. Allí señalamos:
De entrada, ubicamos las controversias ante nos dentro de la naturaleza y. las funciones del notario de tipo latino existente en Puerto Rico. En apretada síntesis, el notario latino es aquel profesional del Derecho que ejerce una función pública que con-siste en recibir, interpretar y dar forma legal a la voluntad de las partes, dar fe de los hechos, redactar los instrumentos ade-cuados a ese fin, conferirles autenticidad, conservar los origina-les de éstos y expedir copias que den fe de su contenido. En dicha función el notario puertorriqueño representa la fe pública y la ley para todas las partes. De ahí que, entre otras, debe dar el más fiel cumplimiento a la Ley Notarial de Puerto Rico, así como a las leyes fiscales que regulan el cobro de derechos en los instrumentos públicos que autorice al momento de las partes otorgar los mismos.

Como profesional del Derecho tiene la misión de asesorar a quienes reclamen su ministerio y aconsejarles los medios jurídi-cos más adecuados para el logro de los fines lícitos que aquéllos se proponen alcanzar.

En su función pública ejerce la fe pública notarial, la cual conlleva un doble contenido, a saber: (1) en la esfera de los hechos, la exactitud de lo que el Notario ve, oye o percibe por sus sentidos, y (2) en la esfera del Derecho confiere autentici-dad y fuerza probatoria a las declaraciones de voluntad de las partes en el instrumento público redactado conforme a su juicio sobre los preceptos del ordenamiento jurídico para la validez y *585eficacia del acto o contrato formalizado, y sobre la identidad y capacidad de las partes.
El notario disfruta de plena autonomía e independencia en su función, sujeto solamente en organización jerárquica a este Tribunal y a nuestra dirección administrativa a través de la Ofi-cina de Inspección de Notarías.
En el ejercicio de su ministerio y en el descargo de la fe pú-blica en él depositada, el notario no puede tomar partido o bando porque él representa la ley para todas las partes. Su obli-gación de ilustrar, orientar y advertir ha de desplegarla para todos por igual, con imparcialidad. (Enfasis en el original, es-colios omitidos y énfasis suplido.) In re Colón Muñoz, supra, págs. 127-129.
¿Cómo explica este Tribunal el razonamiento de que no se afecta la imparcialidad del notario o no se crea aparien-cia de impropiedad cuando él ha sido el abogado asesor del banco en cuanto a los negocios contenidos en el documento notarial, pero sí se afecta si posteriormente ese notario re-clama judicialmente a nombre del banco la satisfacción de las prestaciones convenidas? ¿Bajo cuál circunstancia es mayor la “falsa impresión” de estar parcializado? No enten-demos cómo esta Curia puede pautar la norma que hoy establece dejando inalterado nuestro pronunciamiento pre-vio en In re Candcio Sifre, supra, y más aún citándolo autorizadamente. Opinión mayoritaria, págs. 563-564.
No existe incompatibilidad entre las funciones desempe-ñadas por el licenciado Colón Ramery en el caso de autos. La responsabilidad del abogado-notario de evitar hasta la apariencia de conducta impropia no puede juzgarse por cri-terios tan subjetivos y sombríos como lo es la posibilidad de duda en la mente de un otorgante. ¿Qué relación profesio-nal queda libre de esa posibilidad de desconfianza o incom-prensión? El reclamo de apariencia de impropiedad de un único ciudadano, tal vez movido más por ansias revanchis-tas que por genuina incomprensión, lleva a este Tribunal a prohibir una práctica generalizada por décadas y dada por buena entre los miembros de nuestra profesión y la ciuda-danía en general.
La duda y la desconfianza en las relaciones interperso-*586nales son signos de nuestros tiempos. No debemos dejarnos arrastrar ciegamente por éstas, a riesgo de ser nosotros quienes ocasionemos “un grave daño a la institución del notariado y, sobre todo, a la fe pública notarial”.(3) Opinión mayoritaria, pág. 567.
IV
Ahora bien, existen ocasiones en las cuales la ética pro-fesional impide al abogado litigar en contra de una parte otorgante a favor de la otra. Si durante el litigio se im-pugna la validez del documento notarial o la actuación del abogado en su calidad de notario porque, por ejemplo, se niega la autenticidad de la firma, se reclama incapacidad o se alega dolo o desconocimiento de los términos de la escri-tura, será deber del abogado que actuó como notario reti-rarse del caso, o si tiene conocimiento previo de tales ale-gaciones, abstenerse de llevarlo. También, si previo a su actúación como notario efectivamente representó a ambas partes en sus negociaciones para llegar al acuerdo plas-mado en el documento público. Cf. In re Orlando Roura, supra. Asimismo cuando se plantee un problema en torno a *587la interpretación de los términos y las condiciones de los negocios pactados, pues siempre cabe la posibilidad de ser llamado a testificar en apoyo de uno u otro de los otorgantes. 4 L.P.R.A. Ap. EX, C. 22. Tales consideraciones están plasmadas en la Regla 5 del Proyecto de Reglamento Notarial de Puerto Rico sometido por la Comisión sobre Reglamentación del Ejercicio y Admisión al Notariado de la Conferencia Judicial de Puerto Rico, la cual lee en lo pertinente:

Regla 5 Función dual de abogado y Notario

El Notario está impedido de representar a su cliente como abogado en la litigación contenciosa y a la vez servir de Notario en el mismo caso por el posible conflicto de intereses o incom-patibilidades que puedan dimanar del mismo. Se exceptúan aquellos casos en que todas las partes se pongan de acuerdo para que alguno de los abogados actúe como Notario.

Podrá actuar el Notario como abogado en toda acción ex-parte, de jurisdicción voluntaria, en casos para exigir el cumpli-miento de los contratos autorizados por él, así como en las eje-cuciones de hipoteca y ejecuciones de sentencia. Podrá también, realizar actos posteriores a la ejecución, tales como el otorga-miento de la escritura de venta judicial, de partición y otras.


El Notario deberá cesar de inmediato su función como abo-gado en cualquier acción en que su actuación como Notario o cualquier acuerdo plasmado u omitido en el documento fuere cuestionada.

No obstante, queda siempre al sano juicio del Notario, dentro de su responsabilidad profesional, decidir cuándo debe abste-nerse de actuar, aún en casos en que su actuación estuviere permitida, pero que por sus particulares circunstancias en la dimensión ética podrían generar un potencial de conflicto. (En-fasis suplido.) Borrador del Reglamento Notarial de Puerto Rico, Conferencia Judicial de P.R., 1991, Cap. 1, R. 5, pág. 7.
La norma nos parece sabia y debió prevalecer como la adoptada por este Foro. Respetuosamente, disentimos.

(1) “Dícese de lo que se hace u ocurre al mismo tiempo que otra cosa.” Dicciona-rio de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992.


(2) 1987 Leyes de Puerto Rico 243.


(3) Existen unos datos sobre la práctica de la notaría que resultan pertinentes a la controversia que tenemos ante nos y que, en síntesis, demuestran que no se jus-tifica que este Tribunal adopte la norma enunciada hoy. Además, reflejan que la mayoría de los notarios mantienen una práctica limitada en lo concerniente a otor-gamiento de escrituras y se infiere que tienen una práctica individual.
Un estudio realizado por la firma Estudios Técnicos encaminada a oscultar la opinión de los notarios sobre el escalonamiento de la fianza notarial, arroja los si-guientes hallazgos:
1. “El tipo de práctica m[á]s común entre los notarios es la de autorizar tanto testimonios como escrituras. El 78% indicó tener dicha práctica; tan sólo un 20% se limita a autorizar testimonios mientras que un 2% solo autoriza escrituras.”
2. Del Informe Anual de Actividad Notarial surge que “[p]ara la fecha del informe habían 5,130 notarios activos, de los cuales unos 4,786 (93%) radicaron el informe de actividad notarial correspondiente al año 1990, al momento que se efec-tuó la recopilación de los datos.”
3. “Un poco más de una cuarta parte (28.53) de los notarios no autorizaron escrituras públicas durante ese año.
Cerca de la mitad de los notarios no superan las cantidad de 25 escrituras autorizadas en un año.”. Véase Informe sobre Escalonamiento de la Fianza Notarial, Fondo Fianzas Notariales, Colegio de Abogados, 1993, págs. 5-7.